IN THE SUPREME COURT OF IOWA
                           No. 113 / 06–0667

                          Filed August 29, 2008

NATALIE FROMAN and
RANDY FROMAN,

      Appellees,

vs.

KEOKUK HEALTH SYSTEMS, INC. and
KEOKUK HEALTH SYSTEMS, INC.
d/b/a K.A.M.E. PHARMACY,

      Appellants.


      Appeal from the Iowa District Court for Lee County (north division),

Mary Ann Brown, Judge.



      Defendants in a personal injury action appeal from the denial of their

motion for change of venue. REVERSED AND REMANDED.



      Chad M. Von Kampen of Simmons, Perrine, Albright & Ellwood,

P.L.C., Cedar Rapids, for appellants.



      George E. Wright of Wright Law Firm, Fort Madison, for appellees.
                                         2
HECHT, Justice.

       Defendants Keokuk Health Systems, Inc. and Keokuk Health

Systems, Inc. d/b/a K.A.M.E. Pharmacy (jointly referred to as KHS) seek

interlocutory review of the district court’s denial of their motion to change

venue from the Iowa District Court for Lee County at Fort Madison to the

Iowa District Court for Lee County at Keokuk. We conclude venue in this

case is not proper in Fort Madison, and therefore reverse the district court’s

ruling.
       I.     Background Facts and Proceedings.

       In the earliest days of the State of Iowa, Lee County was the largest

and most populous county in the state. See Trimble v. State, 2 Greene 404,

409 (Iowa 1850). The expansive size of the county prompted the First

General Assembly to create two locations for the Lee County District

Court—Fort Madison and Keokuk. An act fixing the times and places of

holding the District Court in the first judicial district, 1 G.A. (extra session) ch.

52, §§ 1–4 (approved Jan. 24, 1848) (“1848 Act”); see State v. Ewart, 502
N.W.2d 624, 625–26 (Iowa Ct. App. 1993).                     This administrative

anachronism continues today, with a district courthouse for Lee County in
both Fort Madison and Keokuk.

       On January 30, 2006, Natalie and Randy Froman filed a petition in

the Iowa District Court for Lee County at Fort Madison (north division of Lee

County), alleging KHS negligently filled a prescription for medicine. KHS

filed a pre-answer motion under Iowa Rule of Civil Procedure 1.808(1)

requesting a change of venue to the Iowa District Court for Lee County at

Keokuk (south division of Lee County) where KHS’s pharmacy is located,

and where the prescription was filled. KHS contended venue was proper

only in Keokuk because the north and south Lee County divisions of the

district court are different counties for venue purposes. The district court
                                             3
denied the motion, concluding venue for this action is proper under Iowa

Code section 616.18 (2005) in either the north Lee County or the south Lee

County division. We granted interlocutory review.

       II.     Scope of Review.

       This case involves a legal determination of whether the plaintiffs filed

their suit in a proper place under the venue provisions of Iowa Code chapter

616. We review this matter for correction of errors at law. Richards v.

Anderson Erickson Dairy Co., 699 N.W.2d 676, 679 (Iowa 2005).
       III.    Discussion.

       We are called upon in this case to construe the term “county” in Iowa

Code section 616.18, the personal injury venue statute which provides:

       Actions arising out of injuries to a person . . . may be brought
       in the county in which the defendant . . . is a resident or in the
       county in which the injury or damage is sustained.

Id. § 616.18.1      It is undisputed KHS resides in Lee County for venue

purposes. Thus, under the plain language of section 616.18, venue was

proper in Lee County. The Fromans urge us to end our analysis there,

permitting suit in either division of Lee County.

       KHS contends, however, the term “county,” as used in section 616.18,

should be construed to refer to each division in a county with more than

one judicial division. In support of its contention, KHS relies on a provision

within Iowa Code chapter 607A, the code chapter which prescribes


       1The   parties agree section 616.18 is the relevant venue statute in this case.
Although we assume this to be true because the parties have not asserted another statute
controls, this court previously held section 616.17 “is controlling in those cases where the
‘injury or damages’ exception in section 616.18 does not apply.” Tull v. Honda Research &
Dev., 469 N.W.2d 683, 686 (Iowa 1991). Section 616.17, the general personal action venue
statute, requires that personal actions “must be brought in a county in which some of the
defendants actually reside” or, if no defendant resides in the state, a county in which a
defendant may be found. In other words, “the only time section 616.18 would apply is
when the injury or damage is sustained in a county where none of the defendants resides.”
Tull, 469 N.W.2d at 686. The record does not disclose where the injury or damage alleged
by the Fromans occurred.
                                            4
procedures for the selection of jurors. Section 607A.23 provides in relevant

part:
        In counties which are divided for judicial purposes, and in
        which court is held at more than one place, each division shall
        be treated as a separate county, and the grand and petit jurors,
        selected to serve in the respective courts, shall be drawn from
        the division of the county in which the court is held and at
        which the persons are required to serve.
Id. § 607A.23 (emphasis added).

        In determining what meaning the legislature ascribed to the term

“county” in sections 607A.23 and 616.18, it is useful to review the historical

background of the judicial divisions within the Lee County District Court

and the development of the relevant venue statute. The practice of holding

district court proceedings in both Fort Madison and Keokuk was codified

soon after Iowa achieved statehood.             In the 1848 Act, the legislature

prescribed court would be held in both cities commencing February 1,

1848.     The legislation further provided the “district courts shall have

concurrent jurisdiction in all civil causes in said county, except appeals

from justices of the peace in the city of Keokuk and in the townships of

Jackson, Des Moines, and Montrose.”2                We upheld the validity of the

judicial division of Lee County in Trimble, 2 Greene at 409, noting the

division “only affect[ed] the internal and municipal organization and

interests of the county.” The current version of the Iowa Code dictates that

“[i]n any county having two county seats, court shall be held at each.” Iowa

Code § 602.6105(2).3


        2Criminal cases were treated differently. The district court in Keokuk was to have
exclusive jurisdiction in all criminal cases in the City of Keokuk and in the townships of
Jackson, Des Moines, and Montrose; and the district court in the City of Fort Madison was
to have exclusive jurisdiction in all other criminal cases filed in Lee County. 1848 Act
§§ (3), (4).

        3LeeCounty is currently the only county in Iowa with two county seats, and
consequently, this general statute applies only to Lee County.
                                      5
      The venue statute that is the subject of this case has its origins in the

1851 Code of Iowa. Section 1701 of the 1851 Code provided:
      Except where otherwise provided, personal actions must be
      brought in a county wherein some of the defendants actually
      reside. But if none of them have any residence within this
      state they may be sued in any county wherein either of them
      may be found.
The 1851 venue chapter did not expressly address venue in counties with

multiple judicial divisions. See Iowa Code ch. 101 (1851). Nor was there a

reference to multiple-court counties in the jury selection chapter of the

1851 Code. See generally id. ch. 96; State v. Higgins, 121 Iowa 19, 21–22,

95 N.W. 244, 246 (1903) (noting, as of 1903, there was no provision in the

Iowa Code as to the territory from which a jury should be drawn). Despite

the lack of an express statutory grant of authority for such an arrangement,

it appears the practice in Lee County in 1851 was to draw jurors only from

the division in which the case was heard. Trimble, 2 Greene at 409. We

held in Trimble this practice did not violate the Iowa Constitution’s

guarantee of a speedy and public trial by jury. Id. at 410. The practice was

later codified in the predecessor to section 607A.23. See Iowa Code § 335-b

(1913).

      When considered together, section 616.18 and section 607A.23 create

ambiguity and pose the question we must resolve in this case: Whether the

legislature intended the two judicial divisions in Lee County to be

considered two “counties” in the determination of proper venue under

section 616.18. See Midwest Auto. III, LLC v. Iowa Dep’t of Transp., 646
N.W.2d 417, 425 (Iowa 2002) (noting ambiguity “may arise from specific

language used in a statute or when the provision at issue is considered in

the context of the entire statute or related statutes”). Put another way, we

must decide whether the legislature intended the north and south divisions
                                      6
of the Lee County District Court be considered separate counties not only

for the selection of jurors, but also for the determination of proper venue.

      Our resolution of this issue is aided by well-established rules of

statutory construction. We examine not only the language of the relevant

statutes, but also their underlying purposes and policies, as well as the

consequences stemming from different interpretations. Iowa Comprehensive

Petrol. Underground Storage Tank Fund Bd. v. Mobil Oil Corp., 606 N.W.2d
359, 364 (Iowa 2000). When possible, we seek to construe venue statutes
so as to minimize forum shopping. Richards, 699 N.W.2d at 683.

      We have noted “the purpose of venue statutes ‘is to prevent the

hardship and inconvenience to which a defendant may be subjected by

having to defend himself in [a] county in which he [does not reside].’ ”

Chrysler Fin. Co. v. Bergstrom, 703 N.W.2d 415, 422 (Iowa 2005) (quoting

State ex rel. Klabacka v. Charles, 152 N.W.2d 857, 861 (Wis. 1967)). A

person’s “interest in not being sued in the wrong county [is] an important

social value.” Id. at 421.

      In determining the meaning of the term “county” as used in the venue

chapter, we recognize venue controls the geographic vicinage of the
potential jury pool. Particularly in the modern world where travel from one

end of a county to another does not usually present a significant hardship

for litigants, the identity of the potential jurors is perhaps the single-most

important factor affecting a litigant’s choice among alternative proper

venues. In recognition of the strong correlation between venue and the

selection of members of the jury pool, our rules of civil procedure allow a

party to obtain a change of venue “[i]f . . . the inhabitants of the county are

so prejudiced against the moving party or if an adverse party has such an

undue influence over the county’s inhabitants that the movant cannot

obtain a fair trial.” Iowa R. Civ. P. 1.801(3); see also Ewart, 502 N.W.2d at
                                      7
626 (holding where a trial court found a fair jury could not be found in

South Lee County, order directing jurors be drawn from North Lee County

effected a change of venue). This substantial interrelation between venue

and the selection of jurors counsels in favor of considering the impact of

chapter 607A when determining the meaning of similar terms in chapter

616. For the reasons that follow, we conclude the north and south divisions

of Lee County are separate “counties” for purposes of determining proper

venue.
      The principles and policies underlying the venue statute support our

conclusion. Venue statutes are intended to promote the convenience of

litigants. Richards, 699 N.W.2d at 682 (“[I]t must be remembered that

venue statutes are statutes of convenience.”). As between the parties to

personal actions, the legislature has stated a venue preference for resident

defendants by requiring such actions be brought in a county in which some

of the defendants actually reside unless no defendant resides in Iowa. Iowa

Code § 616.17. Although KHS makes no serious claim it would experience

hardship if it must defend this suit in Fort Madison rather than in nearby

Keokuk, we have previously acknowledged the judicial division of Lee
County results in at least a modicum of additional convenience “to

attorneys, court personnel, litigants, and potential jurors.” State v. Morgan,

559 N.W.2d 603, 610 (Iowa 1997) (discussing Iowa Code section 607A.25).

      As the Fromans make no claim in this case their injuries were

sustained elsewhere, venue in this case is based on the portion of section

616.18 which correlates venue to the defendant’s place of residence. Under

the circumstances presented here, section 616.18 plainly favors venue in

the forum closest to the defendant’s residence. In this case, that forum is in

Keokuk, where the defendants reside. See Gumbert v. Sheehan, 200 Iowa
1310, 1314, 206 N.W. 604, 605 (1925) (stating matters of venue “require
                                      8
that the litigation should be submitted as nearly as possible to the

residence of the parties”). It would be anomalous to allow a party to use the

portion of a statute designed primarily to provide the most convenience to

the defendant to force the defendant into a less-convenient forum, even if

the inconvenience would be slight.

      Finally, the construction of section 616.18 we adopt today prevents

forum shopping in Lee County. By filing suit in Fort Madison, the Fromans

not only chose where in Lee County the case would be heard, but by whom

it would be heard because section 607A.23 requires jurors be drawn from

the division in which the court is held. As he candidly conceded at oral

argument, the Fromans’ counsel perceived a tactical advantage in having

the case heard by a jury drawn from the Fort Madison area, where he

resided, rather than a jury drawn from the Keokuk area, where the

defendants reside and do business. The plaintiffs’ motivation for choosing

Fort Madison, then, was unrelated to the convenience to the litigants, and

therefore did not advance the policies underlying section 616.18.

Regardless of whether the possible tactical advantage gained by the

Fromans as a consequence of litigating this matter in Fort Madison rather

than Keokuk is real or merely perceived, we decline to construe the venue

chapter to encourage forum shopping. Richards, 699 N.W.2d at 683.

      We therefore conclude each division of Lee County is a “county” for

purposes of the determination of proper venue under section 616.18. As

KHS resides in the south division of Lee County, and the Fromans make no

claim their injuries were suffered elsewhere, venue in this case is not proper

in the north division. KHS made a timely motion for change of venue to the

south division. The district court erred in failing to order the requested

change. Iowa R. Civ. P. 1.808(1) (providing where an action is brought in
                                      9
the wrong county and a defendant moves for change of venue before filing

an answer, “the court shall order the change at plaintiff’s costs”).
      IV.   Conclusion.
      Proper venue for the Fromans’ suit is in the south division of the Lee
County District Court. We therefore reverse the district court’s denial of the
defendant’s motion to change venue, and remand for further proceedings
consistent with this opinion.
      REVERSED AND REMANDED.

      All justices concur except Baker, J., who takes no part.